Exhibit 10.2

STOCK SUBSCRIPTION AGREEMENT

FOR

STERLING MINING COMPANY

an Idaho corporation

 

1. SUBSCRIPTION: The undersigned,                                  (the
“Subscriber”1) hereby subscribes for the purchase of
                                 (                    ) shares of Common Stock
of STERLING MINING COMPANY (the “Company”), an Idaho corporation, in
consideration of the sum of                                  ($            ) and
             has paid, or              agrees to pay 100% of the total
subscription price upon submission of this subscription agreement. Such
subscription is subject to the following- terms and conditions:

 

  a. No certificate(s) for shares shall be issued to the undersigned until the
entire stock subscription price is paid;

 

  b. The Company reserves the right to reject, reduce or allot all subscriptions
received;

 

  c. The Company reserves the right to increase the aggregate number of shares
being sold by it;

 

  d. The certificate(s) representing the shares delivered pursuant to this
subscription agreement shall bear a legend in the following form:

The shares represented by this certificate have not been registered under the
Securities Act of 1933 (“Act”), as amended, or any other applicable federal or
state securities act; and are “restricted securities” as defined by Rule 144 of
the Act. The shares may not be transferred, sold or otherwise disposed of
unless; (1) a registration statement with respect to the shares shall be
effective under the Act or any other federal or state securities acts or an
exemption from registration requirements under the Act is effective, and (2) the
Company shall have received an opinion of Counsel for the Company that no
violations of any securities acts will be involved in any transfer.

 

--------------------------------------------------------------------------------

1 The Company issued shares of common stock during the second quarter of 2006 as
follows: 250,000 shares to an overseas investor with full warrants attached on
April 19, 2006; 50,000 shares to an overseas investor with full warrants
attached on April 20, 2006; 10,000 shares to an overseas investor with full
warrants attached on May 1, 2006; 125,000 shares to an overseas investor with
half warrants attached on June 22, 2006



--------------------------------------------------------------------------------

  e. If the shares represented by this certificate have been held for a period
of at least one (1) year and if Rule 144 of the Securities Act of 1933, as
amended (the “Act”), is applicable, then the undersigned may make sales of the
shares only under the terms and conditions prescribed by Rule 144 of the Act.

 

2. REPRESENTATIONS AND WARRANTIES: The undersigned Subscriber hereby represents
and warrants to the Company:

 

  a. The undersigned Subscriber understands that the Company’s STOCK HAS NOT
BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE SECURITIES AGENCY;

 

  b. The undersigned Subscriber is not an underwriter and would be acquiring the
Company’s stock solely for investment for his or her own account and not with a
view to, or for, resale in connection with any distribution with in the meaning
of the federal securities act, the state securities acts or any other applicable
state securities acts;

 

  c. The undersigned Subscriber understands the speculative nature and risks of
investments associated with the Company, and confirms that the stock would be
suitable and consistent with his or her investment program and that his or her
financial position enable him or her to bear the risks of this investment; and
that there is not any public market for the stock subscribed for herein;

 

  d. The stock subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, without the prior written
consent of the Company, and, at the Company’s discretion a prior opinion of
counsel for the Company that such disposition will not violate federal and/or
state securities acts. Disposition shall include, but is not limited to acts of
selling, assigning, transferring, pledging, encumbering, hypothecating, giving,
and any form of conveying, whether voluntary or not;

 

  e. To the extent that any federal, and/or state securities laws shall require,
the Subscriber hereby agrees that any stock acquired pursuant to this Agreement
shall be without preference as to assets;

 

  f. The Company is under no obligation to register or seek an exemption under
any federal and/or state securities acts for any stock of the Company or to
cause or permit such stock to be transferred in the absence of any such
registration or exemption and that the Subscriber herein must hold such stock
indefinitely unless such stock is subsequently registered under federal and/or
state securities acts or an exemption from registration is available;

 

  g. The Subscriber has had the opportunity to ask questions of the Company and
receive additional information from the Company to the extent that the Company
possessed such information, necessary to evaluate the merits and risks of any
investment in the Company.

 

  h. The Subscriber has adequate means of providing for his current needs and
personal contingencies and has no need to sell the shares in the foreseeable
future (that is at the time of the investment, Subscriber can afford to hold the
investment for an indefinite period of time); and,



--------------------------------------------------------------------------------

  i. The Subscriber has sufficient knowledge and experience in financial matters
to evaluate the merits and risks of this investment and further, the Subscriber
is capable of reading, and interpreting financial statements.

 

3. LIMITED POWER OF ATTORNEY: The undersigned Subscriber hereby constitutes and
appoints and grants to Ray De Motte, President of the Company, his limited
attorney-in-fact and agent to sign for him and act in his name, place and stead,
in any and all capacities to execute any or all documents to be filed with the
United States Securities and Exchange Commission and any governmental agency,
federal, state or otherwise in connection with any securities flags, including,
but not limited to: amendments, exhibits, agreements, concerning shareholders
granting, said limited attorney-in-fact and agent, full power and authority to
do and perform each and every act and thing requisite and necessary to be done
in and about the premises, as fully and to all intents and purposes as he might
or could do in person, hereby ratifying and confirming, all that each said
limited attorney-in-fact and agent or his substitute or substitutes, may
lawfully do or cause to be done by virtue hereof.

 

4. STATUS OF PURCHASER:

 

  ¨ I am not a member of, or an associate or affiliate of a member of the
National Association of Securities Dealers.

 

  ¨ I am a member of, or an associate or affiliate of a member of the National
Association of Securities Dealers. Attached is a copy of an agreement signed by
the principal of the firm with which I am affiliated agreeing to may
participation in this investment.

 

5. MISCELLANEOUS: This Subscription Agreement shall be binding upon the parties
hereto, their heirs, executors, successors, and legal representatives. The law
of the State of Idaho shall govern the rights of the parties to this Agreement.
This Agreement is not assignable without the prior written consent of the
Company, and any attempt to assign any rights, duties or obligations which arise
under this Agreement without the Company’s prior express written consent shall
be void.

The undersigned Subscriber hereby declares and affirms that he or she has read
the within and foregoing Subscription Agreement, is familiar with the contents
thereof and agrees to abide by there terms and conditions therein set forth, and
knows the statements therein to be true and correct.

I hereby consent to the use of my name in any prospectus or registration
statement which may be filed in connection with any public offering of the
Company’s securities.

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement this
                             day of                          at
                                ,                                 .



--------------------------------------------------------------------------------

SUBSCRIBER

 

Signature

 

Spouse’s Signature (if applicable)

 

Address

 

City, State and Zip Code

 

Area Code and Telephone Number

ACCEPTED BY:

 

STERLING MINING COMPANY an Idaho corporation BY:  

 

  Ray De Motte, President  

        Or

  Gene Higdem, Treasurer